Case: 5:19-cv-00054-JMH-MAS Doc #: 87-1 Filed: 04/17/20 Page: 1 of 3 - Page ID#:
                                    2570



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF KENTUCKY
                                 AT LEXINGTON

NICHOLAS STOVER,                                   )
                                                   )
      Plaintiff,                                   )
                                                   )
vs.                                                )      Case No. 5:19-CV-54-JMH
                                                   )
AMAZON.COM, LLC, et al.,                           )
                                                   )
      Defendants.                                  )


                          AFFIDAVIT OF NICHOLAS STOVER

      The Affiant Nicholas Stover avers as follows.

      1. My name is Nicholas Stover. I am the plaintiff in the above-styled case.

      2. I am over the age of 18 years.

      3. I have reviewed the Defendants’ Bill of Costs.

      4. If the Defendants’ request were to be assessed against me, I would have no ability to

          pay it.

      5. I am currently unemployed. My former employer, Bumblebee Team Sports, has

          closed because of the novel coronavirus pandemic and I was laid off. It is my

          understanding that if the closure goes on for much longer, Bumblebee may close

          permanently.

      6. Even if Bumblebee were to reopen, it is unlikely I could return to my former job. My

          former job involved interaction in person with others and the public. Because my

          immune system is compromised by my disabling Crohn’s disease, I am not able to

          work in such a job so long as coronavirus remains in community transmission. I am in

          a very high-risk category for covid-19. I do not know when I might be able to work or

                                              1
Case: 5:19-cv-00054-JMH-MAS Doc #: 87-1 Filed: 04/17/20 Page: 2 of 3 - Page ID#:
                                    2571



         even leave my home safely. I recently have had to stop taking one of my medications

         because of internal bleeding.

      7. My only income at the present time is approximately $180 per week in

         unemployment insurance payments, which I understand may expire in a couple of

         months.

      8. My wife and I have no money in savings of any type.

      9. My medication expenses per month at the present time are approximately $200-$230.

      10. I own no real estate.

      11. We have a 2013 Infinity that I would estimate is worth about $13,000. My wife

         inherited it following her father’s death. She is making payments on a second car that

         is also hers, a Chevrolet Spark. She needs a car to get to work, as did I until recently.

      12. The house where we live belongs to my wife’s grandmother, who allows us to stay

         there rent-free.

      13. My current debt is $35,678 in student loans and bills that have gone to collections.

      14. My wife is currently working approximately 20-24 hours per week as a pharmacy

         technician at $12.50 per hour, or a gross earning per week of about $250-$300.

      15. My wife also receives about $4,000 every quarter from a trust of her grandmother, or

         about $16,000 per year, reduced by the income taxes we pay on that amount.




                                               2
Case: 5:19-cv-00054-JMH-MAS Doc #: 87-1 Filed: 04/17/20 Page: 3 of 3 - Page ID#:
                                    2572




                                ______________________________________________

                                NICHOLAS STOVER



COMMONWEALTH OF KENTUCKY              }
                                      }
              Hardin
COUNTY OF ______________________      }



      Sworn to and subscribed by NICHOLAS STOVER before me on April 17
                                                                    ___, 2020.

                               June, 2021
      My commission expires _________________________ .



                                      _________________________________________
                                      NOTARY PUBLIC




                                          3
